Citation Nr: 0528222	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03 03 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lower extremity 
disorder, claimed as weakness and peripheral neuropathy, to 
include as due to exposure to herbicides (Agent Orange).  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from September 1967 to September 
1970, which included a tour of duty in the Republic of 
Vietnam.  The veteran has a Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision of 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama, which, in pertinent part, 
denied the claim on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran essentially asserts that he is currently 
diagnosed with peripheral neuropathy, and that his private 
treating physician has told him that the diagnosis is due to 
the veteran's exposure to toxic herbicides, such as Agent 
Orange, while stationed in the Republic of Vietnam during the 
Vietnam Era Conflict.  The RO denied the claim on the express 
basis that the veteran's peripheral neuropathy was not 
"acute and subacute" within the requirements of 38 C.F.R. § 
3.309(e) (The term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset).  See Note 2.  
Additional development and consideration must be given in 
this case.  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation, even where 
the presumption of service connection is not for beneficial 
application.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); see also 38 C.F.R. § 3.303(d).  In the present case on 
appeal, the veteran's claim must be considered on a direct 
basis, even if the criteria at 38 C.F.R. § 3.307 and 3.309(e) 
are not for beneficial application (i.e., the presumption of 
service connection does not apply).  However, considerable 
development of the claim on appeal is needed prior to any 
equitable reevaluation of the claim, as detailed below.  

The veteran has been afforded no notice of Veterans Claims 
Assistance Act of 2000 (VCAA), and the duty to assist 
provision of VCAA have not been met in this case presently on 
appeal.  VCAA requires the veteran to be apprised of the law 
and regulations applicable to his claim; the evidence 
necessary to substantiate the claim; and whether the claim 
has been fully developed in accordance with the VCAA and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The RO must send the veteran a VCAA 
notice letter which complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
regarding service connection for a lower extremity disorder, 
claimed as weakness and peripheral neuropathy, to include as 
due to exposure to herbicides (Agent Orange).  

The veteran's November 2001 statement discloses that he has 
filed for disability compensation with the Department of 
Health and Human Services, Social Security Administration 
(SSA), regarding his lower extremity disorder.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VA's duty to assist includes the necessity of 
obtaining copies of any Social Security determination of 
disability-as well as the medical records upon which such a 
decision was based.  Masors v. Derwinski, 2 Vet. App. 181 
(1992).  The Board is, accordingly, of the opinion that the 
RO should endeavor to obtain copies of any medical records 
used by the SSA in the evaluation of any disability 
compensation claim of the veteran, for use in the instant VA 
claim on appeal.  

At his July 2001 VA peripheral nerves examination, the 
veteran indicated that he had been hospitalized for the 
claimed lower extremity disorder in December 2000 at Sprinkle 
Memorial Hospital and that he has a private treating 
physician (Fleet, M.D.) for this disorder.  At his July 2001 
VA general medical examination, the veteran indicated that 
his diagnosis at the time of his December 2000 
hospitalization was hypotension, and that he was told by his 
private physician that it was due to his exposure to Agent 
Orange.  In his February 2003 substantive appeal, the veteran 
indicated that he was again hospitalized for his lower 
extremity disorder in October 2003 and that he was again 
treated by Dr. Fleet.  VCAA requires, as the Court has long 
held, that VA's duty to assist includes obtaining all 
pertinent medical records, even if not requested to do so by 
the veteran, when the VA is placed on notice that such 
records exist.  Ivey v. Derwinski, 2 Vet. App. 320 (1992).  
All VA and non-VA hospital and out-patient treatment records 
must be obtained from Dr. Fleet and Sprinkle Memorial 
Hospital, for June 2000 to the present.  

Finally, the Board notes that the veteran's June 2001 claim, 
February 2002 notice of disagreement (NOD) and February 2003 
substantive appeal indicate that he is unrepresented in the 
appeal.  However, the claims file includes a power of 
attorney with the Alabama Department of Veterans Affairs, 
dated in 2000.  Inexplicably, in May 2004, the Board received 
a Statement of Accredited Representative in Appeal Case, VA 
Form 646, identifying the South Dakota Department of Veterans 
Affairs as the veteran's representative.  The veteran should 
be asked to clarify whether he wishes to be represented in 
the appeal, with instruction on how to properly appoint an 
accredited representative should he desire to do so.  

Upon the completion of the above necessary development 
required by VCAA and various Court decisions, consideration 
should be given to scheduling the veteran for a more recent 
VA peripheral vascular examination, to include a nexus 
opinion as to whether any current lower extremity disorder is 
due to service on any basis, to include, but not limited to, 
the veteran's presumed exposure to Agent Orange in service.  
See Combee, supra.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The veteran should be contacted and 
asked to clarify whether he wished to be 
represented in the appeal, and he should 
be given instructions on how to properly 
appoint an accredited representative 
should he desire to do so, along with a 
copy of a VA Form 21-22, Appointment of 
Veterans Service Organization as 
Claimant's Representative.  

2.  The VBA AMC should issue a VCAA 
notice letter to the veteran which 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 with regard to his 
claim of entitlement to service 
connection for a lower extremity 
disorder, claimed as weakness and 
peripheral neuropathy, to include as due 
to exposure to herbicides (Agent Orange).  

The VBA AMC should specifically advise 
the veteran what evidence is needed to 
support his claim-both on a direct and 
presumptive (Agent Orange) basis, what 
evidence, if any, VA will request on his 
behalf, and what evidence he is expected 
to identify or provide.  

The VBA AMC should invite him to submit 
any and all evidence in his possession 
which is potentially probative of his 
claim on appeal and to identify any and 
all treatment providers, with 
authorizations, to include those specific 
to Dr. Fleet and Sprinkle Memorial 
Hospital, so that the VA may request 
copies of all such records.  

3.  The VBA AMC should obtain all 
outstanding VA treatment records, 
specifically those dated from June 2000 
to the present.  The RO should also 
request and obtain copies of all hospital 
and/or out-patient treatment records from 
Dr. Fleet, as well as from Sprinkle 
Memorial Hospital, dated from June 2000 
to the present, specifically to include 
hospital treatment records for December 
2000 and October 2003 already identified 
by the veteran.  All information which is 
not duplicative of evidence already 
received should be associated with the 
claims file.  

4.  The VBA AMC should obtain from the 
SSA records relevant to the veteran's 
claim for SSA benefits, to include any 
disability determination letter, and 
copies of any and all medical records 
relied upon concerning such claim.  

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2).  

6.  After the completion of the above, 
the VBA AMC should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  
In particular, the VBA AMC should assure 
compliance with VCAA as to notice and 
duty to assist provisions, and if not 
fully satisfied, the VBA AMC should 
implement corrective procedures.  

After reviewing any additional medical 
evidence, the VBA AMC should also 
consider scheduling the veteran for more 
recent VA peripheral nerves examination 
to include a nexus opinion as to whether 
any lower extremity disorder of the 
veteran found on examination is at least 
as likely as not due to service, to 
include as on a direct basis.  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a lower extremity 
disorder, claimed as weakness and 
peripheral neuropathy, to include as due 
to exposure to herbicides (Agent Orange), 
with consideration of the claim on both a 
direct and presumptive basis, with 
reference to Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also 38 
C.F.R. § 3.303(d).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome.  No action is required of the veteran until he is 
notified by the VBA AMC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


